 Case 2:21-cv-08384-KM-JBC Document 1 Filed 04/06/21 Page 1 of 11 PageID: 1




Avram E. Frisch, Esq.
The Law Office of Avram E.
Frisch LLC
1 University Plaza, Suite 119
Hackensack, NJ 07601
201-289-5352
frischa@avifrischlaw.com
Attorney for Plaintiff

                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

-------------------------------------------------------------- x

DEVI RAJSHRI SETHUMADHAVA MENON
                                                                   Docket No.
                                                    Plaintiff,
                                                                   VERIFIED COMPLAINT AND
                         - against -                               JURY DEMAND

WARD   CORBETT   AND    CATALYST
PARTNERS MANAGEMENT LLC


                                                 Defendant.

-------------------------------------------------------------- x

                                      COMPLAINT
Plaintiff, Devi Rajshri Sethumadhava Menon, by way of complaint against Defendants, Ward

Corbett and Catalyst Partners, alleges and says:

                                       JURISDICTION AND VENUE

    1. This is an action for damages for securities fraud related to an investment fraudulently

        induced by the Defendants in their hedge fund, and for related state law claims.

    2. This court has jurisdiction pursuant 28 U.S.C. §1331, granting the court jurisdiction over

        civil actions arising out of the laws of the United States, and this Court has jurisdiction

        over related state law claims pursuant to 28. U.S.C. § 1367.
Case 2:21-cv-08384-KM-JBC Document 1 Filed 04/06/21 Page 2 of 11 PageID: 2




 3. Plaintiff resides in this district and the events giving rise to the action arose in this district,

     and as such, this Court has personal jurisdiction over the matter.

 4. Venue is properly laid in the District of New Jersey, pursuant to 28 U.S.C. § 1391(b)(2)

     as a substantial part of the events or omissions giving rise to the claim occurred, or a

     substantial part of property that is the subject of the action is situated in this district, as the

     investment was solicited by the Defendant Ward Corbett on his behalf and that of his

     company, Catalyst Partners .

                                         THE PARTIES

 5. Plaintiff, Devi Rajshri Sethumadhava Menon, residing at 110 1st St. Apt. 15D, Jersey City,

     NJ 07302, is an individual who invested with Defendants Corbett and Catalyst after being

     urged to do so by Corbett. Ms. Menon believed here investment to be safe and liquid, and

     accepted the assurances of Corbett, with whom she was engaged in a romantic

     relationship..

 6. Defendant, Ward Corbett (“Corbett”) is upon information and believe the principal of

     Defendant Catalyst, and uses Catalyst in the furtherance of fraudulent schemes. Corbett

     maintains an office at 350 Park Avenue, New York, NY 10022, and resides in New York

     City.

 7. Catalyst Partners (“Catalyst”) upon information and belief, has its principal place of

     business at 350 Park Avenue, New York, NY 10022 and is essentially the alter ego of

     Corbett.

                                     FACTUAL BACKGROUND

 8. Beginning in 2019, Ms. Menon was romantically involved with Corbett.

 9. In July 2019, he began asking her to invest in his hedge fund, Defendant Catalyst.
 Case 2:21-cv-08384-KM-JBC Document 1 Filed 04/06/21 Page 3 of 11 PageID: 3




   10. Initially, Ms. Menon indicated that she had provided funds to former boyfriends and was

      nervous of the impact it would have on her relationship with Mr. Corbett.

   11. She also indicated that money was tight and that she was concerned about losing a

      substantial amount of her savings.

   12. The same conversation recurred several times over the next several months, but Corbett

      continued to pressure Ms. Menon into providing money to invest in his fund.

   13. She also communicated to him that she had made a loan to a real estate investor and not

      recouped her money.

   14. As Corbett continued to involve himself in Ms. Menon’s life, he used details of prior

      situations to tag her as a mark for fraud, and presented investing money with him as a way

      to keep her money safe.

   15. For example, on August 22, 2019, Corbett suggested that he wanted her to invest with him

      specifically to avoid being ripped off. “Devi: You know the story of me losing 75k to a

      developer right Ward Corbett: Well just think about it. Yes that's partly why I suggested

      it. Devi: So I don’t get ripped off ? Ward Corbett: yes “

   16. On other occasions, Corbett ensured Ms. Menon that her funds were safe, stating in

      response to Ms. Menon’s concerns on September 5, 2019 that she had nothing to worry

      about.

       [9/5/19, 9:31:51 AM] Devi: Baby - I am not ready for that yet
[9/5/19, 9:47:47 AM] Ward Corbett: why
[9/5/19, 9:51:32 AM] Devi: It’s a lot of money for me and it’s going away from me without
any legal backup or recourse . And I don’t know if it’s wise for us to commingle our
assets like that yet babe ?
[9/5/19, 9:55:27 AM] Devi: Another consideration is that I have to tell GS if I invest in
anything . I can’t invest in single name stocks
[9/5/19, 9:56:11 AM] Ward Corbett: i know that's not an issue
[9/5/19, 9:56:32 AM] Devi: What is
[9/5/19, 10:00:17 AM] Ward Corbett: Neither
 Case 2:21-cv-08384-KM-JBC Document 1 Filed 04/06/21 Page 4 of 11 PageID: 4




[9/5/19, 10:01:18 AM] Devi: I have legal recourse n back up ?
[9/5/19, 10:01:37 AM] Devi: It is wise to commingle ?
[9/5/19, 10:03:38 AM] Ward Corbett: Of course. No worries babe.
[9/5/19, 10:44:54 AM] Devi: Am sorry am not able to just give the money babe . Even
when I borrow money from friends - I sign up a document saying I owe them and I’ve
always paid it back sooner than later .
    17. Corbett also made sure to hide the exact nature of the investment and his fund, while

       continually begging Ms. Menon to send him money.

   18. On another occasion on September 17, 2019, Corbett declared that he “would never hurt

       you” to Ms. Menon.

   19. After constant pressure, on September 23, 2019, Ms. Menon sent Corbett $10,000 and

       ultimately gave him a total of $100,000.

   20. These funds were to be invested in the Catalyst fund, but upon information and belief, the

       funds were simply stolen by Mr. Corbett for his personal expenses.

   21. On January 16, 2020, Ms. Menon asked for a statement of how her investment was

       performing, and after some evasion, Corbett replied that “It hasn’t been a year yet but for

       end of year you could say about 11%.”

   22. On February 4, 2020, Ms. Menon again requested information about her investment, asking

       “How’s my money with u doing babe ?” and Corbett responded on February 5, 2020 that

       “all is well.”

   23. On March 6, 2020, Corbett declared that the investment was doing “Great” because he “can

       short the market.” He also stated that he had “been waiting for this shorting opportunity.”

   24. In October 2020, Ms. Menon asked to withdraw her money, and Corbett continually

       demurred.

   25. Corbett eventually responded asking for more money.

   26. On several occasions, Corbett claimed he was returning the money, but never did so.
Case 2:21-cv-08384-KM-JBC Document 1 Filed 04/06/21 Page 5 of 11 PageID: 5




 27. During the course of their relationship, Ms. Menon also permitted Corbett to charge

    business expenses to a shared American Express Card, with the understanding that Corbett

    would pay the full card. Corbett has failed to repay a significant portion of the American

    Express card charges and incurred substantial interest.

                             COUNT ONE (Securities Fraud)

 28. The allegations contained in this Complaint are incorporated herein by reference as if fully

    set forth herein.

 29. Section 10(b) of the Securities and Exchange Act of 1934 prohibits the use of

    manipulative or deceptive practices in the offer and sale of securities.

 30. The investments offered by Corbett and Catalyst to Plaintiff are securities under

    applicable Federal laws.

 31. As stated on its public website, Catalyst manages client funds and invests them in various

    securities.

 32. Catalyst’s website claims that it invests using a “Long Only Strategy” despite Corbett’s

    claims that he was waiting for shorting opportunities.

 33. Corbett used various schemes to pressure Ms. Menon to invest in his fund, but has refused

    to provide any accounting of what the money was invested in, or to return the money upon

    demand.

 34. For these reasons, Plaintiff believes that the money was simply stolen by Corbett, and that

    no actual stock investments exist.

 35. As such, the Defendants have carried out a device, scheme, or artifice to defraud, and have

    made numerous untrue statements of material fact and omissions of material fact to

    convince Ms. Menon to invest her funds with Catalyst.
Case 2:21-cv-08384-KM-JBC Document 1 Filed 04/06/21 Page 6 of 11 PageID: 6




 36. Furthermore, Catalyst is not a registered with the SEC, and is not permitted to sell securities

    to unaccredited investors.

 37. Ms. Menon is not an accredited investor, and Catalyst was not permitted to seek

    investments from her.

 38. As such, the Defendants hid the exact nature of the investment, the liquidity of Ms.

    Menon’s money and promised that it was not risk, when it apparently was.

 WHEREFORE, Plaintiff seeks judgment against the defendants in her favor jointly and

 severally for damages, punitive damages, interest, costs of suit, attorneys fees and such

 further relief as the Court may deem just and equitable.



                  COUNT TWO (New Jersey Uniform Securities Law)

 39. The plaintiff repeats the allegations of this Complaint as if same were set forth at length

    herein.

 40. Defendants, by virtue of their acts and omission, as set forth above, have violated and

    their duties under the New Jersey Uniform Securities Law, N.J.S.A. 49:3-47 et seq.

 41. Specifically, Defendants are in violation of and have breached their duties under the New

    Jersey Uniform Securities Law, N.J.S.A. 49:3-52, by among other things, (i) defrauding

    Plaintiff, (ii) making untrue statements of material fact, and (iii) omitting statements of

    material fact.

 42. Additionally, Defendants have violated N.J.S.A 49:3-53 by employing devices, schemes

    and artifices to defraud Plaintiff, perpetrating a fraud and deceit upon Plaintiff, engaging

    in dishonest and unethical behavior and making untrue statements of material fact and

    omitting statements of material fact.
Case 2:21-cv-08384-KM-JBC Document 1 Filed 04/06/21 Page 7 of 11 PageID: 7




 43. Moreover, Defendants are in violation of and have breached their duties under the New

    Jersey Uniform Securities Law, N.J.S.A. 49:3-71 by virtue of the above described acts

    and omissions.

 44. Defendants conduct was wanton and willful and in disregard of the rights of Plaintiff.

 WHEREFORE, Plaintiff seeks judgment against the defendants in her favor jointly and

 severally for damages, punitive damages, interest, costs of suit, attorneys fees and such

 further relief as the Court may deem just and equitable.



                              COUNT THREE (Conversion)

 45. The plaintiff repeats the allegations of this Complaint as if same were set forth at length

    herein.

 46. As described above, the Defendants purported to take an investment from Plaintiff, but

    simply absconded with the money and refuse to return it or provide any timing for its

    return.

 47. Similarly, the Defendants convinced Plaintiff to allow them to use her credit card, but

    failed to pay the money back as agreed.

 48. This conduct was willful and wanton and without any legal basis.

 49. The refusal to return the money is constitutes conversion, as the Defendants are

    exercising dominion over the Plaintiff’s money.

 WHEREFORE, Plaintiff seeks judgment against the defendants in her favor jointly and

 severally for damages, punitive damages, interest, costs of suit, attorneys fees and such

 further relief as the Court may deem just and equitable.

                                   COUNT FOUR (Accounting)
Case 2:21-cv-08384-KM-JBC Document 1 Filed 04/06/21 Page 8 of 11 PageID: 8




 50. The plaintiff repeats the allegations of this Complaint as if same were set forth at length

    herein.

 51. Defendants were in a fiduciary relationship with the Plaintiff, and thus owe a duty to fully

    account for the funds that Plaintiff entrusted in Defendants’ care and custody.

 52. As set forth above, the Defendants refuse to provide any information as to whereabouts

    of the money, the performance of the investment or any details whatsoever and are thus

    violating this duty to the Plaintiff.

 WHEREFORE, Plaintiff seeks judgment against the defendants in her favor jointly and

 severally for an accounting of any and all monies that Plaintiff entrusted in the care and

 custody of Defendants, damages, punitive damages, interest, costs of suit, attorneys fees and

 such further relief as the Court may deem just and equitable.

                               COUNT FIVE (Common Law Fraud)

 53. The plaintiff repeats the allegations of this Complaint as if same were set forth at length

    herein.

 54. Plaintiff entrusted the funds, and use of the American Express credit card on the basis of

    various statements and omissions from the Defendants.

 55. These statements and omissions were false or misleading and led Plaintiff to provide

    funds that she would not have provided had she received the truth.

 56. Defendants were aware of the falsity of their statements and their omissions.

 57. Thus, Plaintiff was damaged by the statements and omissions.

 58. This conduct was willful and wanton and without any legal basis.
Case 2:21-cv-08384-KM-JBC Document 1 Filed 04/06/21 Page 9 of 11 PageID: 9




 WHEREFORE, Plaintiff seeks judgment against the defendants in her favor jointly and

 severally for damages, punitive damages, interest, costs of suit, attorneys fees and such

 further relief as the Court may deem just and equitable.

                          COUNT SIX (Breach of Special Relationship)

 59. The plaintiff repeats the allegations of this Complaint as if same were set forth at length

    herein.

 60. Plaintiff was in a special relationship with Corbett, as they were in a romantic

    relationship.

 61. Corbett invited reasonable reliance on his assurances that Plaintiff’s money was safe and

    that he would repay all money he took from her.

 62. Defendants were aware that the Plaintiff was relying on these statements.

 63. Defendants breached this duty in taking the money and failing to return it upon demand.

 64. Plaintiff continues to be damaged by the Defendants’ breach.

 65. This conduct was willful and wanton and without any legal basis.

 WHEREFORE, Plaintiff seeks judgment against the defendants in her favor jointly and

 severally for damages, punitive damages, interest, costs of suit, attorneys fees and such

 further relief as the Court may deem just and equitable.

                              COUNT SEVEN (Breach of Contract)

 66. The plaintiff repeats the allegations of this Complaint as if same were set forth at length

    herein.

 67. Plaintiff understood the transaction to be akin to a loan, along with loaning funds from

    her American Express card.
   Case 2:21-cv-08384-KM-JBC Document 1 Filed 04/06/21 Page 10 of 11 PageID: 10




      68. The American Express card was taken out by Ms. Menon as a favor to Mr. Corbett so

          that he could obtain a credit card for his business.

      69. Mr. Corbett agreed to pay all of the bills from the card.

      70. Defendants breached their contractual obligations to Plaintiff.

      71. Defendants breached this duty in taking the money and failing to return it upon demand,

          and failing to pay the credit card.

      72. Plaintiff continues to be damaged by the Defendants’ breach.

      73. This conduct was willful and wanton and without any legal basis.

      WHEREFORE, Plaintiff seeks judgment against the defendants in her favor jointly and

      severally for damages, punitive damages, interest, costs of suit, attorneys fees and such

      further relief as the Court may deem just and equitable.

                                                         THE LAW OFFICE OF AVRAM E.
                                                         FRISCH LLC

Hackensack, New Jersey
Dated: May 25, 2017                                      /s/ Avram E. Frisch________________
                                                         Avram E. Frisch, Esq.
                                                         1 University Plaza, Suite 119
                                                         Hackensack, NJ 07601
                                                         201-289-5352
                                                         frischa@avifrischlaw.com
                                                         Attorney for Plaintiff
Case 2:21-cv-08384-KM-JBC Document 1 Filed 04/06/21 Page 11 of 11 PageID: 11




                   CERTIFICATION PURSUANT TO LOCAL RULE 11.2

  Pursuant to Local rule 11.2, the undersigned certifies that to the best of his knowledge, the

  within matter in controversy is not the subject of any other action pending in any other Court

  or of a pending arbitration proceeding nor is any action or arbitration contemplated nor are

  other parties required to be joined in this action.

  Hackensack, New Jersey                                /s/ Avram E. Frisch___________________
  Dated: April 6, 2021                                  AVRAM E. FRISCH, ESQ.
                                                        Attorney for Plaintiff
